NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                        APR 15 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

PRAYED,                                         No. 19-35775

                Plaintiff-Appellant,            D.C. No. 4:17-cv-00036-RRB

and
                                                MEMORANDUM*
FREDERIC T. READY,

                Plaintiff,

 v.

ALASKA RAILROAD CORPORATION; et
al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Alaska
                   Ralph R. Beistline, District Judge, Presiding

                             Submitted April 11, 2022**

Before:      McKEOWN, CHRISTEN, and BRESS, Circuit Judges.

      Prayed appeals pro se from the district court’s judgment dismissing his


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
action alleging various federal claims. We have jurisdiction under 28 U.S.C.

§ 1291. We review for an abuse of discretion the denial of leave to amend.

Cervantes v. Countrywide Home Loans, Inc., 656 F.3d 1034, 1041 (9th Cir. 2011).

We affirm.

      The district court did not abuse its discretion by denying Prayed further

leave to amend because it had previously granted leave to amend and Prayed had

not cured the complaint’s deficiencies. See id. (explaining that leave to amend

may be denied when amendment would be futile); Zucco Partners, LLC v.

Digimarc Corp., 552 F.3d 981, 1007 (9th Cir. 2009) (“[W]here the plaintiff has

previously been granted leave to amend and has subsequently failed to add the

requisite particularity to its claims, the district court’s discretion to deny leave to

amend is particularly broad.” (internal quotation marks omitted)).

      In his opening brief, Prayed fails to address the dismissal of his claims

against the non-Union defendants and has therefore waived his challenge to the

district court’s orders regarding those claims. See Indep. Towers of Wash. v.

Washington, 350 F.3d 925, 929 (9th Cir. 2003) (“[W]e will not consider any claims

that were not actually argued in appellant’s opening brief.”); Acosta-Huerta v.

Estelle, 7 F.3d 139, 144 (9th Cir. 1992) (explaining that issues not supported by

argument in appellant’s pro se opening brief are waived).

      By order dated April 21, 2021, this court previously affirmed the district


                                            2                                     19-35775
court’s judgment dismissing the Union defendants.

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      We do not consider documents and facts not presented to the district court.

See United States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990).

      AFFIRMED.




                                         3                                  19-35775